ACCEPTED
                                                                                        04-15-00122-CR
                                                                            FOURTH COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                                                                   8/19/2015 3:27:25 PM
                                                                                         KEITH HOTTLE
                                                                                                 CLERK

                                NO. 04-15-00122-CR

CARLOS BERNARD SMITH                    §         IN THE FOURTH DISTRICT
                                                                   FILED IN
                                                                4th COURT OF APPEALS
                                        §                        SAN ANTONIO, TEXAS
                                        §                       08/19/15 3:27:25 PM
      VS.                               §         COURT OF   APPEALS
                                                                  KEITH E. HOTTLE
                                        §                               Clerk
                                        §
STATE OF TEXAS                          §         SAN ANTONIO, TEXAS


                     MOTION FOR EXTENSION OF TIME
                         TO FILE STATE’S BRIEF

TO THE HONORABLE JUDGES OF THE FOURT COURT OF APPEALS:
     NOW COMES Nicholas “Nico” LaHood, Criminal District Attorney of

Bexar County and Counsel for the State of Texas, and files this Motion asking that

the Court extend the time for filing the State’s brief.

       Appellant was found guilty by a jury of murder and sentenced to 40 years

on February 13, 2015.      The notice of appeal was timely filed on February 24,

2015. The reporter’s record was filed on March 16, 2015 and the clerk’s record

was filed on June 15, 2015. Appellant filed his brief on July 14, 2015. This is the

State’s first motion for extension and the State requests a 30 day extension to

September 14, 2015.

      This extension is not sought for the purpose of delaying this appeal. State

requests an extension for the following reasons:

      1) Counsel would like more time to research and write the State’s brief.
      2) Counsel was in trial in the 175th District Court on State v. Delridge Clark
         from July 28 to July 31, 2015.


                                         1 of 3
       3) Counsel was out of the office July 20-21, 2015.
       4) Counsel prepared an in-house CLE training which was presented July 17,
          2015.
       5) Counsel recently filed the following brief in the Fourth Court of
          Appeals:
             a. Taylor Rosenbusch v. State, 04-14-00050-CR
             b. Gary Lynn Baker v. State, 04-14-00676-CR
             c. In re A.A.M and R.M.M., children, 04-15-00324-CV


        Therefore, counsel respectfully asks the Court to grant this extension time

to file the State’s brief in this case.

       WHEREFORE, PREMISES CONSIDERED, Counsel for the State prays

that the Court grant an extension of time to September 14, 2015 for filing the

State’s brief.

                                                   Respectfully submitted,

                                                   Nicholas “Nico” LaHood
                                                   Criminal District Attorney
                                                   Bexar County, Texas

                                                   /s/ Lauren A. Scott
                                                   _____________________
                                                   Lauren A. Scott
                                                   State Bar No. 24066843
                                                   Assistant Criminal District Attorney
                                                   101 W. Nueva Street
                                                    San Antonio, Texas 78205-3030
                                                   Phone: (210) 335-2885
                                                   Email: lscott@bexar.org




                                          2 of 3
                         CERTIFICATE OF SERVICE

      I, Lauren A. Scott, Assistant District Attorney, Bexar County, Texas, certify

that a copy of the foregoing motion was delivered by e-file e-service to James

Oltersdorf, attorney for appellant, on August 19, 2015.

                                                   _/s/ Lauren A. Scott




                                       3 of 3